FILED
                            NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30401

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00002-SEH

  v.
                                                 MEMORANDUM *
MARSHALL D. LAPIER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Marshall D. Lapier appeals from the district court’s judgment and challenges

the denial of his motion for judgment of acquittal under Federal Rule of Criminal

Procedure 29. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a motion for acquittal, see United States v. Gonzalez-

Torres, 309 F.3d 594, 598 (9th Cir. 2002), and we affirm.

        Lapier contends that his conviction under 18 U.S.C. § 922(g)(1) violates his

right to due process because section 922 does not require that he be provided

notice that he was prohibited from possessing a firearm. As Lapier acknowledges,

this court has previously rejected such arguments. See, e.g., United States v.

Hancock, 231 F.3d 557, 563-65 (9th Cir. 2000) (rejecting notice-based due process

challenge to statute prohibiting domestic violence misdemeanants from possessing

firearms); United States v. Allen, 699 F.2d 453, 458 (9th Cir. 1982) (rejecting same

challenge to felon-in-possession statute). Lapier’s contention that recent Supreme

Court decisions undermine this precedent is unpersuasive. See Dist. of Columbia

v. Heller, 554 U.S. 570, 626 (2008) (“[N]othing in our opinion should be taken to

cast doubt on longstanding prohibitions on the possession of firearms by

felons . . . .”).

        AFFIRMED.




                                           2                                     12-30401